UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7591


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DILADE MCCOY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:14-cr-00044-REP-2)


Submitted: April 25, 2017                                         Decided: April 27, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dilade McCoy, Appellant Pro Se. Angela Mastandrea-Miller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dilade McCoy appeals the district court’s order denying relief on his motion for

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the

record and find no reversible error. See United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016) (providing standard). Accordingly, we affirm for the reasons stated by

the district court. United States v. McCoy, No. 3:14-cr-00044-REP-2 (E.D. Va. Nov. 4,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          2